Exhibit 10.1

 

AMENDMENT

TO

BARNES & NOBLE, INC.

2004 INCENTIVE PLAN

Section 10.3 of the 2004 Incentive Plan of Barnes & Noble, Inc. is hereby
deleted in its entirety and the following substituted in lieu thereof:

 

“Section 10.3   Adjustments. To prevent the dilution or enlargement of benefits
or potential benefits intended to be made available under the Plan, in the event
of any corporate transaction or event such as a merger, reorganization,
consolidation, recapitalization, stock dividend, extraordinary dividend or other
similar distribution (whether in cash, shares or other property), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan and,
in the aggregate or to any one Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.”

 

 